Exhibit 10.2

September 10, 2004

Scott McCreary

196 Four Sisters Road

South Burlington, VT 05403

Dear Scott,

I am pleased to offer you the position of Senior Vice President and Chief
Operating Officer of Green Mountain Coffee Roasters. In this capacity, you will
report directly to me and will have direct responsibility for the oversight of
Operations, Sales & Marketing and MIS. Your compensation will include an annual
base salary of $240,000, paid in bi-weekly increments. You will be eligible for
participation in the Corporate Bonus program. In the short-term plan, your
target will be 45% of base salary. A long-term program will be mutually agreed
upon and be based on specific financial and individual targets.

Additionally, pending approval at the next Board of Directors meeting, you will
receive 50,000 stock options at their market value as of your first day of
employment. These options vest over four years at 25% a year. In the event of
change of control or involuntary termination (except for willful misconduct) the
options will immediately vest at 100%.

You will receive a $75,000 (gross) sign-on bonus. Should you voluntarily leave
Green Mountain Coffee Roasters within six months of employment, this must be
reimbursed on a pro-rata basis.

Should your employment be terminated for any reason other than cause (defined as
willful misconduct of fraud), including a change in control, you will be
eligible to receive 12 months severance, paid in accordance with the regular
payroll schedule.

You will be entitled to participate in GMCR’s medical, dental, life and
disability programs. You will be eligible to participate in our Combined Time
Off (CTO) program. Additional information regarding these programs will be sent
under separate cover. Any questions regarding benefits can be directed to Kathy
Brooks.

This offer is contingent upon compliance with the Immigration Reform and Control
Act of 1986, successful completion of the pre-employment physical and favorable
professional references.

Scott, I look forward to working with you and am pleased that you will be
joining the Senior Leadership Team at Green Mountain Coffee Roasters.

Please sign one copy of this letter to signify your acceptance and return to me.

 

Sincerely, /s/ Bob Stiller Chairman, CEO and President

I confirm my acceptance of your offer of employment as Senior Vice President and
Chief Operating Officer.

 

/s/ Scott McCreary     September 10, 2004